3 C>, 4»¢/ ~Oé»'@¢ :07;
RECElVED lN
couRr oF cmmmm. APPEALs

FEB 02 2015

wR No. 20,644_ Abe\ Aoosta,Clem
Ex parte ' |n The Texas Court

Pau| Larson v Criminal Appeals
Cause Nos. 449008-€, 449008-D, 465007-C, & 465007-.D Austin, Texas

WR 20,644-04, WR 20,644-05, WR 20,644-06, WR 20,644-07, & WR 20644-08

'BlLL OF REVIEW

COMES NOW, Paul Larson, Petitioner (hereafter Larson), bringing before this Honorab|e
Court Larson’s Bil| Of Review; and, in support thereof, will show:

JUR|SD|CT|ON

A Bill of Review is a:

”[p]roceeding in equity brought for purpose of reversing or correcting priorjudgment of
court after judgment has become fina|. Rogers v. $ear/e, Tex'.Civ.App., 533 S.W.Zd
433, 437. lt is in the nature of a writ of error. A ”bil| of review," or a bill in the nature of
a bill of review, are of three classes; those for error appearing on the face of the record,
those for newly discovered evidence, and those ”for fraud impeaching the original
transaction. Such bills are peculiar to courts of equity.” B|ack’s Law Dictionary, Fifth
Edition, page 151.

Larson brings this Action based on ”error appearing on the face of the record" and/or
”for fraud impeaching the original transaction." lf the entire record of Cause Numbers 449008-
C, 449008-D , 465007-€, and 465007-D had been brought before this Honorab|e Court {due to
the restraints on Larson’s abilities to copy and/or purchase copies of the District Clerk's files,
Larson has no knowledge of what records.were forwarded to this Honorab|e Court), then the
fact a subsequent Court Order filed with this Honorab|e Court from the 263rd District Court,

after Larson filed for Mandamus Action, neither referred to nor negated an earlier Order in

these Causes which stipulated that there were unresolved issues which were to be decided by
the Court, requiring further Findings of Facts and Conc|usions of Law (copies attached), then
error does appear on the face of the record. However, if, in fact, this allegation (of Fact) is not
evident from the face of the Records received from the Harris County District Clerk's Office in
these Cause Numbers, the extrinsic fraud has been perpetrated upon the Petitioner and this
Honorable court ”impeaching the original transaction,” i.e., the denial of Larson’s Application
For Writ Of Habeas~Corpus and/or Writ Of Mandamus.

PRAvER FoR RELIEF

Larson PRAYS this Honorable Court GRANT Larson’s Bil| Of Review, Review the entire
Habeas Record, Ordering-if necessary-the Harris County District Clerk's Office to provide
both the Honorable Court and the Petitioner the Comp|ete Habeas Corpus Fi|es in the above
and Foregoing Trial Court Cause Numbers and, thereafter, GRANT|NG the Re|ief originga||y

PRAYED for in Larson’s Applications For Writ Of Habeas Corpus; for thus Doth Petitioner PRAY.

MoRGANsKYFuGArE § m

My Commission Expires
Mar¢n 7, 2013 f' PAU|J LARSON, Petitioner Pro Se

9 Bucan Street, #|

 

Houston, Texas 77076'2451
OATH

SUBSCR|BED AND SWORN TO BEFORE NlE, the undersigned Notary Pub|ic, on this

ZCQ day of‘i<>'~\/\OOJ?}S¢-,-zols

My Commission Expires: …%`O®

NOTARY(/ PUBL|CU
macon 110 i;As

Applicant

srATii.’s PRoi>ossi) onnsit_ onsiGNA.riNG issues
iiaving reviewed the applicants petition for writ of habeas corpus, the Court finds that
the following issues need to be resolved in the instant proceeding whether the applicant is being
il`iegally confined pursuant to a parole warrant and whether the parole board has unlawfully

imposed conditions on his mandatory release

Therefore, pursuant to Article li.(l'i, §B(d`}, this Court will resolve the above»cited issue
and then enter findings of fact

The Clerl; of the Court is ORDERED _l§i_Q;i: to transmit at this time any documents in the

above-styled ease to the Court of Criminal A.ppeais until further order by this Court

By the following signature the Court adopts the
State"s Propo:AuL ALLAN LARSON,
Applicant "\\ ` § HARRIS COUNTY, TEXAS

y STATE’S PROPOSED ORDER DESIGNATING ISSUES

Having reviewed the applicant's petition t"or writ of habeas corpus, the Court finds that
the following issues need to be resolved in the instant proceeding whether the applicant is being

illegally denied credit for time spent on supervised release and whether the parole bdard has

unlawh.\Hy revoked his supervised release

Therefore, pursuant to Article ll.07, §3(d), this Court will resolve the above-cited issue

and then enter findings of factu

The Clerk of the Court is ORDERED NQ[ to transmit at this time any documents in the

above»stylecl case to the Court of Criminal Appeals until further order by this Court
|

By the following signaturez the Court adopts the
State’s Proposed Order Designating lssues.

w 14 ma ,2013.

SIGNED on the _________ day of

wo moon l

8689657

`Your' New Benefit Amount

BENEFICIARY’S NAME; PAUL A LARSON l 5

Your Social Securi'ty benefits will increase by 1.7 percent in 2015 because of a rise int cost of
living You can use this letter when you need proof of your benefit amount to recei' e food,
rent, or energy assistance; bank loans; or for other business Keep this letter with yc
important financial records '

§Lv_l‘yluch Will I Get And When?_

~ Your monthly amount (before deductions) is

' The amount we deduct for Medicare medical insurance is

" (Il` you did not have`Medicar'e as of Nov. 20, 2014,
or if someone else pays your premium, we show $0.00.)

~ The amount we' deduct for your Medicare prescription drug plan is
(If you did not elect withholding as of Nov. l, 2014, we show $0.00.)

 

 

° The amount we deduct for voluntary Federal tax withholding is $0.00_
(_If you did not elect voluntary tax withholding as of
Nov. 2(), 2014, we show $0.00.) _

~ After we take any other deductions, you will receive 31 ‘;()9,()()
on or about Jan. 2, 2015. \ `

lt` you disagree with any of these amounts, you must write to us within 60 days from lhc date

you receive this letter. We would be happy to review the amounts ;

You may receive your benefits through direct deposit, a Direct Express® card, or an Elecnlonic
Transfer Account. `lf you still receive a paper check and want to switch to an electronic l
payment please visit the Department of the Treasury’s Go Direct website at www.godir ct.org.

What lt` I Have Questions? l

Please visit our website at www.socialsecurity.gov for more information and a variety of on ine
services You also can call 1-800-7‘72~1213 and speak to a representative from 7'a.m. until 7 p.- .,
Monday through Friday. Recorded information and services are available 24 hours a day. Our ines are
busiest early in the week, early in the month, as well as during the week between Chlistmas New
Year’s Day; it is best to call at other times lf you are deaf or hard ofhearing, call ourTI'Y n ` , ,
1-800-32$-0778. If you are outside the United States, you can contact any U.S. embassy or co "ulate
office Please have your Social Secun'ty claim number available when you ca11 or visit and inc de it on
any letter you send to Social Security. lf you are inside the United Statcs and need assistance o any kind
you can visit your local office

LS%USE _

   
 

8989 LAKES AT 610 DR
HOUSTON TX

 

LS?GM

' ._SnnialS£-icu£ii;v.QDL ........

1

S~'_'){`}IAL SECURI' ‘r" ADl`vIII~YlS"l`RA’I‘IC/N
GREAT LAKES PR()GRAM SERVICE GENTER

600 \VEST MAD[SON S'I.`
CHICAGO ila 60661-2474
OFFIClAL BUSlNES»'H

PENALT\' F~OR PFU‘JATE L."E"E~. $3’».`-"!

 

Open a my Soc/'a/ Security account

 

 

 

 

 

 

Finsr~ci.AssM/u¢.
0 enesonrso
~ PosrAeE AND Fses PAio
MO‘° sociAL secuer
1 AnMilernArion
psi-wm woo-11
PAUL A I_.'ARSON
FO BOX 524001
HoUsToN TX 77052-4001
li|l||'""i|il""lln"liI-iml|'iii"‘Illi|l'-llli||i"|"'"
FORM SSA-1 099 - SOC§AL SECURITY BENEFIT STATEMENT

 

 

 

 

 

laoia

» PART oi= voun soclAL SEcUFuT‘
¢ sEE THE REvERsE Foi=i MORE i

r' BENEFiTs SHOWN l
NFonMArioN_

 

 

 

 

 

 

 

 

N BGX 5 MAY BE TAXABLE lNCOME. l

 

 

 

 

Box 1. Name

PAUL A LARSON

 

iBox 2. Beneficiary’s Social Secun't_v Number
l XXX-XX-XXXX

 

 

 

 

 

 

 

 

|i"€ox 3. eenefiis Paid m 2014 '
ll $16,620.00
L_

Box 4. Be~netits Ftepaid to SSA in 2014
l aT/oo.oo . 2~

mt ~SLBEZZ¥¢D

 

 

`B'ox|'s.~Nei::Bqn¢fiie:-¢or 20141282»¢" v ' “
O.§OO

 
 

,_w_w_s_-i_l

E`VEVZZ l

 

 

 

 

Paicl by check or direct deposit

Deductions for work or other
adjustments

Tota_l Additions

Beneiits for 2014

V_

ri

. orm SSA~1099~SM (1~2015)

1
DESCRIPT|ON OF AMOUNT |N BOX 3

$15.920.00

$700.00
$16,620.00

$16,620.()() §

l
li Deductions for work or other
li adjustments

DESCR|PT|ON OF AMOUNT IN BOX 4 n

l
l

 

 

 

 

$700.00
Banetits repaid to SSA in 2014 $700.00
l
l
l
ii Box 6. V`oluntary Federal lncom.e Tax W_ithheid
l NONE
l
i

 

 

sex 7. Adcré§;

PA UL A `i.»z‘..i"i€$()l\-f
PO B()X 52490`£
.H (,')UST(LI\" T}i 77 52-40()1

 

 

 

 

§ E`sox B. C|aim Number (Use this z)urr.~ber ify'ou need

i .
l XXX-XX-XXXX.:‘4

»
i

' “""oo"` '335? l'snn'umi rms_' rem m ssA on in§_"_, _ _ -;

to contact $SA.)

.J

~SL€~EZZ!HJ

 

min/ff

EW